Citation Nr: 0326569	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for headaches.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for loss of 
vision.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico, (RO) which denied 
the veteran's request to reopen his previously denied claims 
for service connection.

The Board observes that the veteran's claims of entitlement 
to service connection for headaches, loss of vision, and 
hearing loss were previously considered and denied by the RO 
in an unappealed May 1994 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (if a notice of disagreement is not filed within 
one year of notice of the RO's decision, the RO's 
determination becomes final).  Nonetheless, regardless of the 
previous disposition of the veteran's claims for service 
connection of headaches, loss of vision, and hearing loss, 
the Board is precluded from considering the substantive 
merits of these claims without first finding that new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, 
the Board finds that these issues are more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for headaches, loss of vision, and hearing loss.  
This is significant, because in cases where there is a prior 
final decision, the Board is required to determine whether 
new and material evidence has been presented before reopening 
the claim and adjudicating the claim of entitlement to 
service connection on the merits.  Id.

Nonetheless, the Board, without reopening the aforementioned 
claims to reopen on the basis of new and material evidence, 
will request additional development of the underlying claims 
as part of the REMAND below.  In this regard, the Board notes 
that it would be unfair to adjudicate the veteran's claims to 
reopen without completing the development, which will be 
detailed in the REMAND portion of this decision.


REMAND

The veteran essentially requests that the Board reopen his 
claims of entitlement to service connection for headaches, 
loss of vision, and hearing loss, on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claims, but also sufficient to grant service 
connection.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA in November 2002, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO prior to the issuance of the statement of the case.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that the RO did not, 
at any point prior to the issuance of the statement of the 
case, send a letter to the veteran telling him what was 
needed to substantiate his claims, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  As a consequence, the veteran's 
claims were certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities under the VCAA.  However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result of the change in the law 
brought about by the VCAA and the lack of proper notification 
of that change to the veteran, the veteran's claim must be 
remanded to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA and 
to ensure that all duty to notify and duty to assist 
obligations of the VA are met.

The Board observes that the RO, in its February 1998 rating 
decision, stated that the veteran's service medical records 
were destroyed at the 1973 fire at the National Personnel 
Records Center (NPRC).  However, there is no confirmation or 
other notice in the veteran's claims file indicating that the 
veteran's records were in fact destroyed and that attempts to 
reconstruct the veteran's service medical records were 
unsuccessful.  In this regard, the Board notes that a Request 
for Military Records/Information, dated January 1980, is of 
record, but that it does not indicate the status of the 
veteran's service medical records.  Likewise, a June 1981 VA 
Request for Information states that available requested 
records were forwarded and an attached Reference Slip states 
that the only available service medical record was the 
veteran's separation examination report.  However, it appears 
that the RO did not make a "reasonable effort" to obtain 
the veteran's service personnel records, morning reports, or 
any other relevant records pertaining to the veteran's active 
military service from the National Personnel Records Center 
(NPRC).  If the RO did make a reasonable effort to obtain the 
veteran's service records, but such records were unavailable, 
the claims file is nonetheless void of all indications that 
it is certain that such records do not exist or that further 
attempts at obtaining such records would be futile.  See 
38 U.S.C.A. § 5103A(b).  As VA has a duty to request all 
available and relevant records from federal agencies, 
including service medical records, the Board finds that a 
search for any additional service medical records should be 
completed by the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  

Likewise, the Board observes that the veteran, in April 2001, 
submitted records indicating that he was in receipt of 
benefits from the Social Security Administration. However, 
the underlying medical records submitted to Social Security 
are not of record.  Also, the notice to the veteran of the 
determination of entitlement to disability benefits is not of 
record.  These records are relevant to the veteran's claim, 
and should be associated with his claims file.

In addition, in September 2000, the veteran submitted a 
statement to the RO indicating that he no longer wished to 
have the veteran's service organization of record represent 
him in this appeal.  He stated that he wished to revoke the 
power of attorney.  See 38 C.F.R. § 20.607 (2002).  There is 
no indication that the veteran has designated another 
representative in this appeal.  However, the Board notes that 
the RO has sent carbon copies of correspondence to the former 
service organization contemporaneously with sending the 
correspondence to the veteran.  Further, while it is unclear 
whether the veteran continues to want the assistance of the 
service organization, the service organization has continued 
to provide assistance.  In this regard, the Board notes that 
the service organization submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case) and Informal 
Hearing Presentation on his behalf subsequent to his 
revocation.  Nonetheless, it is unclear whether the veteran 
still intends to be represented by the service organization 
and the RO should clarify whether the veteran wishes to have 
a representative, and if so, associate with the claims file a 
power of attorney verifying such representation.  See 
38 C.F.R. § 20.1304 (2002).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra. 

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding his claims of new 
and material evidence to reopen claims of 
entitlement to service connection for 
headaches, loss of vision, and hearing 
loss.  The RO should then obtain any 
referenced records.  All new evidence 
and/or arguments must be associated with 
the veteran's claims folder.

2.  The RO should request the veteran's 
service medical records and service 
personnel records from the appropriate 
federal agencies, including the National 
Personnel Records Center (NPRC).  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  CONTEMPORANEOUSLY, The RO should 
contact the veteran for clarification as 
to whether he is represented in his 
claim, and if so, request him to provide 
a power of attorney verifying such 
representation.  

5.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit sought 
is not granted, the veteran and any duly 
appointed representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



